UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4170


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN EDWARD PATTERSON, a/k/a Pat Patterson,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00251-LHT-5)


Submitted:    February 20, 2009             Decided:   April 8, 2009


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. Will, Jr., THE LAW OFFICE OF THOMAS A. WILL, JR.,
Gastonia, North Carolina, for Appellant.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   Edward    Patterson,     a/k/a   Pat    Patterson,    appeals

his conviction and sentence for conspiracy to distribute cocaine

base, in violation of 21 U.S.C. § 846 (2006).                 Patterson pled

guilty pursuant to a written plea agreement that stipulated,

pursuant   to   Fed.   R.   Crim.    P.    11(c)(1)(B),    that   the    Career

Offender provision set out in U.S. Sentencing Guidelines Manual

(“USSG”) § 4B1.1 “may be used” in determining his sentence if it

was determined to be applicable.           Patterson’s attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 739 (1967).

Although concluding that there are no meritorious issues for

appeal, counsel questions whether Patterson’s guilty plea was

valid and whether he received ineffective assistance of counsel.

Patterson has not filed a pro se supplemental brief and the

Government declined to file a brief.             After a careful review of

the record, we affirm.



                                      I.

           Under Rule 11(b)(1), the district court must address

the defendant in open court and inform him of the following: the

nature of the charge; any mandatory minimum sentence and the

maximum possible sentence; the applicability of the Sentencing

Guidelines;     the    court’s      obligation     to    impose   a     special

                                       2
assessment; the defendant’s right to an attorney; his right to

plead not guilty and be tried by a jury with the assistance of

counsel; his right to confront and cross-examine witnesses; his

right   against       self-incrimination;          and   his    right    to    testify,

present evidence, and compel the attendance of witnesses.                               The

defendant     also    must   be     told    that    a    guilty   plea      waives      any

further trial and that his answers at the proceeding may be used

against him in a prosecution for perjury.                      Under Rule 11(b)(2),

the court must address the defendant to determine that the plea

is voluntary.         The court must require disclosure of any plea

agreement under Rule 11(c)(2) and determine a factual basis for

the plea under Rule 11(b)(3).

              At the Rule 11 hearing, the district court informed

Patterson of the nature of the charges against him, the possible

application of the guidelines to his sentence, and the fact that

he   would    not    be   allowed      to   withdraw     his    guilty      plea   if    he

received a higher sentence than he expected.                          When Patterson

questioned     the    guidelines       range     determined      at   the    sentencing

hearing, and the court questioned whether he understood that he

could have chosen to go to trial, Patterson indicated that he

would   not    have    wanted     to   go   to   trial,    and    did    not   seek      to

withdraw his guilty plea.              The record reflects that his guilty

plea was knowing and voluntary.

                                            3
                                             II.

              We may address on direct appeal a claim that counsel

was ineffective only if the ineffectiveness appears conclusively

on the face of the record.                   United States v. Baldovinos, 434

F.3d   233,    239   (4th      Cir.    2006).        In   this    case,    there     is   no

conclusive indication from the record that Patterson’s counsel

did    not    properly      advise     him    regarding       his      plea     agreement,

despite Patterson’s contention that his counsel estimated his

guidelines range would be lower than it was determined to be,

perhaps based upon a mistaken prediction that Patterson would

not    be    sentenced    as    a   career        offender.      The     plea    agreement

specifically noted that Patterson might be sentenced as a career

offender, and the record does not conclusively indicate that

Patterson’s counsel failed to effectively advise him regarding

that provision.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Patterson, in writing, of the right

to petition the Supreme Court of the United States for further

review.       If Patterson requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may   move   in    this    court       for   leave     to    withdraw    from

                                              4
representation.    Counsel’s motion must state that a copy thereof

was served on Patterson.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5